Citation Nr: 0618415	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1972, 
and from November 1974 to January 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 RO decision which assigned the 
veteran an increased rating from 0 to 20 percent for a left 
shoulder disability.  In November 2002, the Board directed 
its own Evidence Development Unit to conduct evidentiary 
development.  In June 2003, the Board remanded the veteran's 
claim to the RO.

The veteran presented testimony at Board hearings held in 
June 2002 and August 2004.

In June 2005, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
and returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.

2.  The veteran's left (minor) shoulder dislocation is 
manifested by pain, and no more than moderate overall 
limitation of motion of the arm; however, even when pain is 
considered, his left shoulder disability was not shown to 
result in functional loss consistent with or comparable to 
ankylosis of the scapulohumeral articulation, limitation of 
motion of the arm to 25 degrees from the side, recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, or 
malunion of the humerus with marked deformity, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher rating.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5202 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for higher 
rating on appeal has been accomplished.

In a September 2000 pre-rating notice letter and a June 2003 
and July 2005 post-rating letters, the RO advised the 
appellant and his representative of VA's responsibilities to 
notify and assist the appellant in his claim, and what was 
required to prove a claim for a rating in excess of 20 
percent for a left shoulder disability; the RO explained the 
information and/or evidence required from him, including 
medical evidence showing that his service-connected left 
shoulder disability had worsened in severity.  Further, 
through the October 2001 statement of the case (SOC) and 
subsequent August 2003 and February 2006 supplemental SOCs 
(SSOC), the RO notified the appellant and his representative 
of the legal criteria governing the claim, the evidence that 
had been considered in connection with the appeal, and the 
bases for the assignment of the rating for the left shoulder 
disability.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the RO's September 2000 pre-rating 
notice letter and June 2003 and July 2005 post-rating letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these notice letters, the RO 
requested that the appellant identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO explained that it would make reasonable efforts to 
obtain evidence to support his claim, such as medical 
records, employment records, or records from other agencies.  
The RO also notified the appellant that it would obtain non-
VA medical records for which the appellant provided 
sufficient information and authorization.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the December 2000 rating decision on appeal.  
Moreover, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this case, as 
indicated above, the appellant had full opportunity to 
respond after issuance of notice documents identified above, 
to include the RO's initial pre and post-rating notice 
letters, the SOC, and the SSOCs.  Moreover, after the RO 
issued them, the veteran was given yet another opportunity to 
provide information and/or evidence in support of the appeal 
before the RO readjudicated the claim. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d at 549 Cf. 38 C.F.R. § 20. 1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  As regards the claim 
for increase on appeal, the Board finds that this was 
accomplished in the SOC and SSOCs; this suffices for 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date that may be 
assigned.  In April 2006, the RO explicitly provided such 
notice in this case.  Id.  As the Board is denying the claim 
for increase, no effective date is being assigned, and there 
is no indication whatsoever that the veteran is challenging 
any effective date already assigned (the appeal is limited to 
a claim for increase).

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, service medical records and VA medical records 
have been associated with the record.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
records, in addition to those noted above, that need to be 
obtained.  The record also presents no basis for further 
developing the record to create any additional evidence to be 
considered in connection with the claim.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

The Board observes that the veteran is right hand dominant 
and thus only the criteria regarding the minor extremity will 
be discussed.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the major or 
minor arm at the shoulder level.  A higher evaluation of 30 
percent is warranted for limitation of motion of the minor 
arm to 25 degrees from the side.  

Under Diagnostic Code 5202, the following evaluations are 
assignable for other impairment of the humerus: 

Loss of head of (flail shoulder) - 80 percent; 
Nonunion of (false flail joint) - 60 percent; 
Fibrous union of - 50 percent; 
Recurrent dislocation of at scapulohumeral joint with 
frequent episodes and guarding of all arm movements, or 
malunion of the humerus with marked deformity - 30 
percent; and
Recurrent dislocation of at scapulohumeral joint with 
infrequent episodes and guarding of movement only at 
shoulder level, or malunion of with moderate deformity - 
20 percent.

38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  
Note 2 further states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

After review, the Board finds that the preponderance of the 
evidence is against a finding for a disability rating in 
excess of 20 percent for the veteran's left shoulder 
dislocation.  In support of this finding, the Board notes the 
following evidence of record.

According to the findings reported in VA examination reports 
dated in September 2000, March 2003, and August 2005, the 
veteran's lost range of motion did not more nearly 
approximate the criteria for a rating in excess of 20 
percent.  There is no evidence that the left (minor) arm was 
limited to 25 degrees from the side, or of recurrent 
dislocation of at scapulohumeral joint with frequent episodes 
and guarding of all arm movements, or malunion of the humerus 
with marked deformity to warrant a 30 percent rating.

VA examined the veteran's left shoulder in September 2000.  
Physical examination revealed that the left shoulder had 
flexion to 160 degrees, abduction to 120 degrees, and 
external and internal rotation to within normal limits.  The 
examiner also noted that the veteran's neurological 
evaluation was within normal limits.  X-ray studies of the 
left shoulder revealed a grade III separation of the 
acromioclavicular (AC) joint and there was some ossification 
in the coracoclavicular ligaments.  The degenerative changes 
were noted at the AC joint level.  The examiner's impression 
was status post left shoulder separation with AC degenerative 
arthritis, moderately symptomatic.

According to the March 2003 VA examination findings, the 
veteran had passive range of motion of the left shoulder that 
equaled active range of motion.  The veteran was capable of 
90 degrees of flexion, 80 degrees of abduction, 85 degrees of 
external rotation and 65 degrees of internal rotation.  The 
veteran had a positive impingement sign, a positive 
supraspinatus sign, and he was tender to palpation over the 
AC joint.  The examiner found that there was no evidence of 
instability or pain over the biceps tendon or over the 
greater tuberosity.  The impression was a Grade III AC 
separation of the left shoulder with degenerative joint 
disease of the AC joint; and impingement syndrome of the left 
shoulder.  The examiner specifically remarked that there was 
no left shoulder dislocation by history.  Nevertheless, the 
left shoulder disability involved the joint structure and the 
underlying tendon, and there appeared to be no nerve 
involvement at the time.  The left shoulder separation at the 
AC joint caused no fatiguability or incoordination.  Weakened 
movement was described by the veteran, which appeared to be 
moderate in severity.  There was no manifestation of this 
condition on the ability of the veteran to perform average 
employment in a civil occupation.  The veteran visibly 
manifested pain with movement of the AC joint beyond the 
previously stated limitations.  There was no evidence of 
changes in the condition of the skin suggestive of disuse or 
any other objective manifestations documenting functional 
impairment, disuse or pain attributable to the left shoulder 
separation.  There did not appear to be any other medical or 
other problems that had an impact on the functional capacity 
affected by the left shoulder separation.  
  
The August 2005 VA examination findings showed that the left 
shoulder had passive and active forward flexion to 90 
degrees; abduction from zero to 90 degrees; internal rotation 
to 35 degrees; external rotation to 25 degrees.  The 
exception to passive motion was the ability to forward flex 
to 155 degrees.  No attempt was made to force the range of 
motion because it could cause injury.  The veteran was 
limited by pain on repetitive motion.  There was no fatigue, 
weakness, lack of endurance, or incoordination on repetitive 
use.  There was no additional limitation of joint motion on 
repetitive use.  There was a diffuse tenderness to the AC 
joint.  There was a mild bony hypertrophy.  There was no 
edema, effusion, instability, redness, heat, or abnormal 
movement.  There was 4/5 strength to the left shoulder in all 
planes.  There was muscular hypertrophy bilaterally to each 
shoulder without evidence of atrophy to the left shoulder.  
Light touch was intact to the bilateral hands for all five 
fingers.  There was decreased grip strength to the left hand.  
The x-ray study, compared with a March 2003 x-ray study, 
showed the left shoulder joint intact.  There were 
degenerative and post-traumatic changes of the AC joint with 
possible chronic separation with no changes from the prior 
examination.

The August 2005 VA examiner assessed, after physically 
examining the veteran and the medical record in the claims 
file, that the veteran had chronic AC separation with 
degenerative joint disease.  There were no muscular or 
neurologic problems associated with the left shoulder injury.  
The veteran had muscular hypertrophy bilaterally to his upper 
body.  This was not in accordance with his history and 
examination.  His examination showed subjective weakness that 
may have indicated poor effort in relationship to the size of 
the muscle.  The veteran did not describe flare-ups.  During 
prolonged tasks, the examiner noted that it would be 
impossible to express further limitation without resorting to 
mere speculation.  While the veteran had pain with repetitive 
motion, there was no loss of range of motion, fatiguability 
or incoordination during the testing.

The medical evidence of record consistently shows that the 
veteran's left shoulder displays greater range of motion than 
the loss required for a higher rating under Diagnostic Codes 
5201 and 5202.  The evidence fails to show that the veteran's 
left shoulder dislocation is reflective of recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements, or malunion of 
the humerus with marked deformity.  Thus, a higher rating is 
not warranted under Diagnostic Code 5202.  In addition, the 
evidence does not show that his disability is reflective of 
limitation of motion of arm midway between side and shoulder 
level.  Thus, a higher rating is not warranted under 
Diagnostic Code 5201.  See Diagnostic Codes 5003, 5010.  

Although the veteran's left shoulder disability is productive 
of pain and no more than moderate functional impairment, the 
Board reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, a rating greater than 20 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

The Board has also considered whether the veteran could 
receive a higher rating under any other diagnostic code but 
has found none.  The veteran's shoulder is not ankylosed; he 
does not have impairment of the humerus such as loss of head, 
nonunion, fibrous union, or recurrent dislocation of such; 
and he does not have nonunion or malunion of the clavicle or 
scapula.  A higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 is not possible, as the maximum rating under that 
code is 20 percent.  After review, however, the Board 
observes that no other diagnostic code provides for a higher 
rating.  

The veteran's representative contended in the May 2006 post-
remand brief, that a separate rating was warranted for 
instability of the left shoulder.  The representative cited 
to VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997) in 
which the VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  The representative, in essence, 
has argued that the same theory of entitlement should be 
applied to the veteran's left shoulder.  The Board disagrees 
for two reasons.  First, the General Counsel specifically 
addressed the knee joint in VAOPGCPREC 23-97, and no other 
joint.  Second, even if this theory were applied to the 
veteran's left shoulder, the Board finds that a separate 
rating for instability would not be warranted because the 
medical evidence of record, as noted above, shows that the 
veteran's left shoulder was not found to have instability.  
Therefore, the Board finds that a separate rating for 
instability of the left shoulder is not warranted.

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's left shoulder disability.

For all the foregoing reasons, the Board finds that a rating 
in excess of 20 percent for the left shoulder disability is 
not warranted, and the claim for a higher rating must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 20 percent for a left 
shoulder disability is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


